DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is issued in response to application filed 6/22/2020.
Claims 1-25 are pending/rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8, 11-19, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roulland et al. US Patent Application Publication No. 20120150920 filed Dec. 14, 2010 and published June 14, 2012 in view of Strohman US Patent Application Publication No. 20120047025 filed Aug. 19, 2011 and published Feb. 23, 2012.


using a number of processors (Fig. 2, step 34, wherein the component corresponds ot number of processors, Para. 0032 and 0033, Roulland) to perform the steps of: 
receiving a query from a user (Fig. 3, step S112, Para. 0051, wherein the user input corresponds to receiving a query from a user, Roulland); 
parsing the query in real-time as the user enters the query (Fig. 3, step S114, Para. 0052, wherein the method of suggesting a collection of queries using a filter, wherein the filter corresponds to parsing and the suggestions present to the user while the user is typing the query corresponds to real-time, Roulland); 
interpreting the parsed query dynamically based on a defined schema of a knowledge base (Para. 0054, wherein the suggestions presented to the user from a knowledge base corresponds to dynamically, and wherein the form of text string corresponds to schema, Roulland). Roulland disclose the method of displaying suggested concept as shown in Para. 0098 but doesn’t clearly disclose displaying a number of query interpretations in real-time as the user enters the query. On the other hand, Strohman disclose displaying a number of query interpretations in real-time as the user enters the query as shown in Fig. 5A, Para. 0095, and 0096. 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Roulland, with the teachings of Strohman, to display search results while the user input the search. Modification 
receiving a selection from the user of one of the query interpretations (Fig. 5A, Para. 0096, Strohman); and 
retrieving information from the knowledge base according to the selected query interpretation (Para. 0052, Roulland).
Regarding Claims 2, 13, and 24, Roulland in view of Strohman disclose a method wherein the query interpretations comprise parameterized suggested searches that include filter and sorting criteria (Para. 0097, wherein the ranking based in the probability corresponds to sorting criteria, Strohman).
Regarding Claims 3, and 14, Roulland in view of Strohman disclose a method wherein the knowledge base comprises unstructured data (Para. 0144, Roulland).
Regarding Claims 4, and 15, Roulland in view of Strohman disclose a method wherein the knowledge base comprises structured data (Para. 0052, Roulland).
Regarding Claims 5, and 16, Roulland in view of Strohman disclose a method, further comprising:
automatically pre-processing documents in the knowledge base (Para. 0040, wherein the selected candidate phrases extracted from the SKB which is the knowledge base prior to the search performed corresponds to pre-processing as defined in Para. 0004 of the instant application specification, Roulland); and 
storing document metadata in a queryable format (Para. 0052, wherein the searchable text corresponds to queryable format, Roulland).

Regarding Claims 7, 18, and 25, Roulland in view of Strohman disclose a method, wherein a librarian service represents data in the knowledge base in a standardized representation according to the defined schema (Fig. 2, step 38, wherein the editor interact with the system corresponds to librarian service as defined in Para. 0059 of the instant application’s specification, Roulland).  
Regarding Claims 8, and 19, Roulland in view of Strohman disclose a method wherein the defined schema comprises: a description of entity types in the knowledge base; a description of attributes that exist for all entity types in the knowledge base; and a description of relationships between entities in the knowledge base (Para. 0040, wherein the textual description to the component 70 corresponds to a description of entity types in the knowledge base,  the concept mapping module 22 interacts with the editor 16 whereby the editor selects candidate phrases from the set of candidate phrases 20 extracted from the SKB at S106 to be associated with the component 70 as textual concepts and for the selection of a single textual expression to define the component's name, which corresponds to a description of attributes that exist for all entity types in the knowledge base, and Para. 0041, wherein the selected candidate phrases from the set of candidate phrase corresponds to the relation ship between entities and knowledge base, Roulland).
.  
Claim 19-10 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roulland et al. 20120150920 filed Dec. 14, 2010 and published June 14, 2012 in view of Strohman 20120047025 filed Aug. 19, 2011 and published Feb. 23, 2012 and further in view of Kershaw et al. US Patent Application Publication No. 20140201331 filed Feb. 10, 2014 and published July 17, 2014.

Regarding Claims 9, and 20, Roulland in view of Strohman disclose all the limitations as stated in the rejection above. However, Roulland in view of Strohman doesn’t explicitly disclose a method wherein attributes and relationships contain metadata that describe: machine identity; type; display name; alternative names; and popularity score. On the other hand, Kershaw disclose a method wherein attributes and relationships contain metadata (Para. 0031, Kershaw) that describe: machine identity; type; display name (Para. 0036, Kershaw); alternative names (Para. 0032, wherein the unique ID corresponds to alternative name, Kershaw); and popularity score (Para. 0039, wherein the frequency, regularity, how recent a request has been requested corresponds to score, Kershaw). 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the 
Regarding Claims 10, and 21, Roulland in view of Strohman and further in view of Kershaw disclose wherein the schema supports inheritance wherein child entities can be derived from parent entities (Para. 0020, Kershaw).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
20160041986 Nguyen related to smart search engine.
20180342323 Shankar et al. related to machine learning for collaborative medical data metrics.
20110282892 Castellani et al. related to method and system to guide formulations of questions for digital investigation activities.


Point of Contact


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013. The examiner can normally be reached 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 10, 2022